DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-7, and 12-20, and Species Ia (Formula I) in the reply filed on 05 February 2021 is acknowledged.
Claims 2, 4-6, and 8-11 and withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 February 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1, 3, 7, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herr et al. (US Patent No. 6107427).
Regarding claims 1, 3, and 12-20; Herr et al. teaches, in a preferred embodiment, poly [1-[6-[4-[2-methoxy-4-[(E)-2-methoxycarbonyl-vinyl]-phenoxycarbonyl]-phenoxy]-hexyloxycarbonyl]-1-methyl-ethylene] (instant m is 1, n is 0; homopolymer), of the following structure [col23; Ex4].

    PNG
    media_image1.png
    182
    465
    media_image1.png
    Greyscale

The essential difference between the structure as disclosed by Herr et al. and the instantly claimed structure is that the “spacer unit" of Herr et al. is an hexoxy group (-CH2- repeat group of 6), while the "spacer unit" of the instant application requires a -CH2- repeat group of 9, 10, 11 or 12 (i.e. the difference between the two polymers is the number of CH2 repeat groups in the chain of the spacer units).
Herr et al. fails to disclose, in a preferred embodiment, a polymer whose spacer unit has 9, 10, 11 or 12 CH2 repeat groups.  However, it is well settled that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.  
Furthermore, Herr et al. teaches, in the generic disclosure, a polymer of the following formula (I):

    PNG
    media_image2.png
    91
    316
    media_image2.png
    Greyscale

Wherein S1 signifies spacer units, such as, -(CH2)r-O-, in which r is a whole number of 1 to 20 [col4, line39-col5, line1].  
Herr et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Herr et al. fails to specifically disclose, in a preferred embodiment, a polymer whose spacer unit has 9, 10, 11 or 12 CH2 repeat groups.  However, at the time of filing, a person of ordinary skill in the art would have found it obvious to prepare the polymer containing a spacer unit having 9, 10, 11 or 12 CH2 repeat groups, based on the invention of Herr et al., and would have been motivated to do so since Herr et al. suggests that the S1 spacer unit may be the group -(CH2)r-O-, in which r is a whole number of 1 to 20 (e.g. 9, 10, 11 or 12) [col4, line39-col5, line1].
The polymer as disclosed by Herr et al. renders obvious the basic claimed polymer material as required by the claims, wherein m is 1 and n is 0, M1 is methacrylate, S1 is "a spacer unit" (-(CH2)rO- chain), ring B is an unsubstituted 2-CO-O-, ring C is phenylene substituted with methoxy, z is -O-, and D is methyl.
Regarding claim 7; Herr et al. teaches a composition comprising the polymer as set forth above [col4, line 39-col5, line 36].  The Examiner makes note that the solvent is optional, thus not required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 6107427. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely a polymer material having photoactive groups of the following formula.

    PNG
    media_image2.png
    91
    316
    media_image2.png
    Greyscale

The essential difference between the instant application and the patent are that the instant application further defines S1 is a spacer unit S3, wherein S3 is –(CH2)-O-, 1 is a spacer unit,” the Examiner looks to the patent claim 5, which requires poly [1-[6-[4-[2-methoxy-4-[(E)-2-methoxycarbonyl-vinyl]-phenoxycarbonyl]-phenoxy]-hexyloxycarbonyl]-1-methyl-ethylene] (i.e. S1 is a C6 alkylene group).  The essential difference between the instant application and the patent as that the instant application (wherein n is 0 and m is 1) requires S1 to be a C9, C10, C11 or C12 alkylene group.  It is well settled that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.  It is the Examiner’s position that a compound having a C6 spacer unit and a compound having a C9 spacer unit are sufficiently close in structural similarity that one of ordinary skill in the art would presume similar expectations of said compounds.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767